Filing Date: 10/4/2019
Claimed Domestic Priority: NONE
Claimed Foreign Priority: 11/22/2018 (KR 10-2018-0145368)
Applicant: Park et al.
Examiner: Raj R. Gupta
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species 1 (claims 1-17, 33, and 34) in the reply filed on 3/22/2021 is acknowledged.
Claims 18-32 and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 12-17, 33, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US 2020/0127231) in view of Kommera et al. (US 2009/0020511).
With regard to claim 1, Yun teaches, in Figs 1-4, a display device, comprising: a display panel (AA); a polarization film (166) disposed on the display panel; a first hole (120) and a first groove (innermost instance of 110); wherein the first hole passes through the display panel and the polarization film (see Fig 4), and the first groove is provided in the display panel around the first hole ([0040]).
Yun does not explicitly teach a reflective layer.
Kommera teaches, in Fig 7, a reflective layer (760, 765, 770), “protect portions of the machinable bodies from unintended ablation,” ([0019]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the display device of Yun with the reflective layer of Kommera to protect portions of the display device from unintended ablation.  
Combining the display of Yun with the reflective layer of Kommera would result in the reflective layer being disposed on the entire non-hole region of the display panel, thus the reflective layer would be disposed on the polarization film and between the first hole and first groove of Yun.
With regard to claim 2, Yun teaches, in Figs 1-4, that the polarization film covers the first groove (grooves are in region BA, which is shown in Fig 4 as so covered).
With regard to claim 3, Kommera teaches, in Fig 7, that the reflective layer reflects a laser ([0041]).
With regard to claim 4, in reference to the claim language referring to "wherein a wavelength of the laser is about 355 nm" intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); Ex parte Masham, 2USPQ2d 1647 (Bd. Pat. App. &Inter. 1987).  In the instant case, as explained above with regard to claim 3, Yun/Kommera shows all structural limitations specifically recited in the claim and it appears that the recited functional limitation does not affect the structure of Yun/Kommera’s device.
With regard to claim 5, Kommera teaches, in Fig 7, that the reflective layer comprises a plurality of refractive layers having at least two refractive indexes different from each other ([0041]-[0042]).
With regard to claim 12
With regard to claim 13, Yun teaches, in Figs 1-4, a second groove (instance of 110 further from the hole).
With regard to claim 14, Yun teaches, in Figs 1-4, that the second groove is disposed around the first groove. 
The combination of Yun/Kommera teaches that the reflective layer is disposed on the polarization layer between the first hole and the first groove (since the reflective layer of Kommera would be located in the BA region of Yun).
With regard to claim 15, Yun teaches, in Figs 1-4, that the display panel comprises: a base substrate (101, some layers of 102); a plurality of insulating layers (remaining layers of 102, 104) disposed on the base substrate; a pixel defining layer (138) disposed on the insulating layers; an encapsulation layer (144) disposed on the pixel defining layer; and a plurality of pixels (130) disposed on the base substrate between the second groove and a periphery of the display panel, wherein the first groove and the second groove pass through the insulating layers and are recessed into the base substrate ([0040]), and the polarization film is disposed on the encapsulation layer (see Fig 4).
With regard to claim 16, Yun teaches, in Figs 1-4, that an opening overlapping the first groove, the second groove, and a region between the first groove and the second groove is provided in the pixel defining layer and the encapsulation layer, and the polarization film covers the opening (region in BA between regions 108).
With regard to claim 17, Yun teaches, in Figs 1-4, that at least one of the pixels comprises: a transistor (TS, TD) disposed on the base substrate; and a light-emitting element (130) connected to the transistor, wherein the transistor is disposed in the insulating layers 
With regard to claim 33, Yun teaches, in Figs 1-4, a display device, comprising: a display panel (AA); a polarization film (166) disposed on the display panel; a functional element (160) disposed in a hole (120) formed in the display panel and the polarization film; and a groove (110) formed in the display panel.
Yun does not explicitly teach a reflective layer.
Kommera teaches, in Fig 7, a reflective layer (760, 765, 770), “protect portions of the machinable bodies from unintended ablation,” ([0019]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the display device of Yun with the reflective layer of Kommera to protect portions of the display device from unintended ablation.  
Combining the display of Yun with the reflective layer of Kommera would result in the reflective layer being disposed on the entire non-hole region of the display panel, thus the reflective layer would be disposed on the polarization film and between the functional element and groove Yun.
With regard to claim 34, Yun teaches, in Figs 1-4, that the functional element includes a camera, a speaker or a light source ([0048]).
Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US 2020/0127231) in view of Kommera et al. (US 2009/0020511) and Chen et al. (US 2018/0374985).
With regard to claim 6
Yun/Kommera do not explicitly teach that the refractive layers include about 13 to about 15 layers.
Chen teaches, in Fig 2A, that the refractive layers (107) include about 13 to about 15 layers ([0045]), “to well protect the light-emitting structure,” ([0046]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the display of Yun/Kommera with the reflective layer structure of Chen to well protect unablated structures.
With regard to claim 7, Yun/Kommera teach most of the limitations of this claim as set forth above with regard to claim 5.
Yun/Kommera do not explicitly teach that each of the refractive layers has a thickness of about 10 nm to about 30 nm.
Chen teaches, in Fig 2A, that each of the refractive layers has a thickness of about 10 nm to about 30 nm ([0044]), “to well protect the light-emitting structure,” ([0046]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the display of Yun/Kommera with the reflective layer structure of Chen to well protect unablated structures.
With regard to claim 8, Yun/Kommera teach most of the limitations of this claim as set forth above with regard to claim 5.
Yun/Kommera do not explicitly teach that the refractive layers comprise: a plurality of first refractive layers; and a plurality of second refractive layers  having greater refractive indexes than the first refractive layers, wherein the first refractive layers are alternately laminated with the second refractive layers.
Chen teaches, in Fig 2A, the refractive layers comprise: a plurality of first refractive layers (107b); and a plurality of second refractive layers (107a) having greater refractive indexes than the first refractive layers, wherein the first refractive layers are alternately laminated with the second refractive layers ([0037]), “to well protect the light-emitting structure,” ([0046]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the display of Yun/Kommera with the reflective layer structure of Chen to well protect unablated structures.
With regard to claim 9, Chen teaches, in Fig 2A, that the first refractive layers and the second refractive layers comprise inorganic materials different from each other ([0041]-[0042]).
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US 2020/0127231) in view of Kommera et al. (US 2009/0020511) and Kwak et al. (US 2017/0287992).
With regard to claim 10, Yun/Kommera teach most of the limitations of this claim as set forth above with regard to claim 1.
Yun/Kommera do not explicitly teach a second hole.
Kwak teaches, in Figs 7A(i) and 7B(iii), a second hole (707 and 705 are the first and second holes) in order to provide, “a sensor hole” ([0162]). 
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the display of Yun/Kommera with the second hole of Kwak to provide a sensor in the hole.
With regard to claim 11, Kwak teaches, in Figs 7A(i) and 7B(iii), that the display panel comprises a display region (700) and the first and second holes are provided in the display region.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707.  The examiner can normally be reached on 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAJ R GUPTA/Primary Examiner, Art Unit 2829